UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2336


In re: RALPH MARLOW,

                    Petitioner.


            On Petition for Writ of Mandamus. (2:15-cr-00018-JPJ-RSB-11)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ralph Marlow, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ralph Marlow petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied the motion on November 7, 2018. Accordingly,

because the district court has recently decided Marlow’s case, we deny the mandamus

petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2